Citation Nr: 1029565	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from January 1948 to 
October 1969.  He died in September 2007.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Portland, 
Oregon.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in 
September 2007; the immediate cause of death was listed as 
congestive heart failure, which was due to or as a consequence of 
coronary artery disease; other significant conditions which 
contributed to death but not resulting in the underlying cause 
were listed as renal failure, peripheral vascular disease, and 
history of colon cancer metastasized to the lung with 
pneumonectomy.  

2.  At that time of the Veteran's death, service connection was 
in effect for ankylosing spondylitis of the S1 joints, bilateral, 
rated as 40 percent disabling, and for the residuals of post-
operative pilonidal cyst, rated as noncompensable.  The combined 
disability rating was 40 percent.   

3.  The Veteran's service-connected disabilities did not 
substantially or materially contribute to his death.

CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by service, nor did any service-connected disability 
cause or substantially or materially contribute to cause his 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 510A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the appellant with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the appellant under 
the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2007 letter sent to the appellant by the RO adequately apprised 
her of the information and evidence needed to substantiate the 
claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

The United States Court of Appeals for Veterans Claims (Court) 
recently determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for Dependency and Indemnity 
Compensation (DIC), VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded that, 
in general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  This 
notice must also inform the appellant that a disability rating 
and an effective date for the award of benefits will be assigned 
if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
October 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the appellant received notice of the evidence needed to 
substantiate her claim, the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 Vet. 
App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 109-12 (2005) (Mayfield I ) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  VA 
did provide such notice to the appellant prior to the September 
2008 decision that is the subject of this appeal in its October 
2007 letter.  Accordingly, the RO provided proper VCAA notice at 
the required time.   

With respect to the Dingess requirements, in the October 2007 
letter, the appellant was not provided with notice of the type of 
evidence necessary to establish a rating or effective date for 
the rating.  In addition, the October 2007 letter did not contain 
all of the elements required by the Court's opinion in Hupp, 
supra.  However, despite any inadequate notice under Dingess and 
Hupp, the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

The Board acknowledges that the October 2007 notice did not 
contain all of the elements required by the Court's opinion in 
Hupp.  Nonetheless, the Board concludes that the appellant was 
not prejudiced in this instance.  The rating decision appealed 
and the statement of the case specifically discussed the 
Veteran's service-connected disabilities and an explanation 
concerning why service connection for the cause of the Veteran's 
death was not granted, as well as the text of the pertinent 
regulations, 38 C.F.R. § 3.312.  In this regard, the Board 
observes that it is the appellant's contention that the Veteran 
was service-connected for an "ano fistula" and that such 
disability was related to his colon cancer, which was listed as a 
significant condition contributing to death on the Veteran's 
death certificate.  However, in the April 2009 statement of the 
case, the RO specifically reported that the Veteran was not 
service-connected for an "ano fistula"; rather, he was service-
connected for the residuals of a post-operative pilonidal cyst, 
rated as noncompensable.  The RO also noted that there was no 
medical evidence of record which linked the Veteran's death or 
his colon cancer to his service-connected residuals of a post-
operative pilonidal cyst.  Thus, during the appeal, the appellant 
had actual notice of the elements required by the Court's opinion 
in Hupp, as well as an opportunity to submit additional evidence 
or argument to support her claim for service connection for her 
husband's death.          

The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to establish a 
rating or effective date for the rating, as required by Dingess, 
supra, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final decision.  
See Bernard, 4 Vet. App. at 384.  The Board has determined that 
service connection for the cause of the Veteran's death is not 
warranted; no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to those 
elements of the claim was no more than harmless error.       

The appellant has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, she 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.

Duty to Assist

With respect to the duty to assist, the Board also finds that all 
necessary assistance has been provided to the appellant regarding 
the issue adjudicated in this decision. There is no indication in 
the record that any additional evidence relevant to the 
appellant's cause of death claim is available and not part of the 
claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
explained in more detail below, there is no competent medical 
evidence of record which indicates that the Veteran's fatal 
congestive heart failure and coronary artery disease were related 
to his period of service.  There is also no competent medical 
evidence showing that the Veteran's service-connected 
disabilities substantially or materially contributed to his 
death.  Under these circumstances, VA is not required to obtain 
an opinion regarding whether the Veteran's death was attributable 
to service.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The claims file includes all known 
available relevant evidence needed to adjudicate this claim.     

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the 
appellant, and thus, no additional assistance or notification was 
required.  The appellant has suffered no prejudice that would 
warrant a remand, and her procedural rights have not been 
abridged.  See Bernard, 4 Vet. App. at 384.


II.  The Merits of the Claim

As a preliminary matter, the Board notes that the appellant could 
potentially be barred as a matter of law from receiving benefits.  
In this regard, the Board observes that DIC benefits due to a 
service-connected death can be paid to the surviving spouse of a 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 38 C.F.R. § 3.5 
(2009).

In order to qualify as a surviving spouse, a claimant must meet 
several criteria.  The claimant must be a person of the opposite 
sex legally married to the Veteran at the time of his death and 
must, with certain exceptions, have lived with the Veteran 
continuously from the date of marriage to the date of death.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  Entitlement to VA 
benefits as a surviving spouse terminate with the remarriage of 
the surviving spouse, and cannot be reinstated until the 
subsequent marriage has ended, such as by death, divorce, or 
annulment.  See 38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55.  However, 
recent legislation has set forth some exceptions, providing for 
specific benefits to certain surviving spouses while remarriages 
are still intact.  An amendment to title 38 of the United States 
Code, effective January 1, 2004, provides that the remarriage 
after age 57 of the surviving spouse of a veteran shall not bar 
the furnishing of certain benefits, to include DIC, to such 
person as the surviving spouse of the veteran.  38 U.S.C.A. 
§ 103(d)(2)(B).      

In this case, the appellant filed her claim of entitlement to 
service connection for the cause of the Veteran's death in 
October 2007.  In August 2009, she notified VA that she had 
remarried in October 2008.  At the time of her remarriage, she 
was 73 years old.  Therefore, given that the appellant remarried 
after January 1, 2004, and was over the age of 57 at the time of 
the remarriage, the Board recognizes the appellant as the 
Veteran's surviving spouse for the purpose of receiving DIC 
benefits.  


III.  Cause of Death Claim

In general, service connection may be granted for an injury or 
disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  Some chronic diseases are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(3) (2009); see also 38 U.S.C.A. 
§ 1101(3) (West 2002); 38 C.F.R. § 3.309(a) (2009) (listing 
applicable chronic diseases, including arteriosclerosis and 
malignant tumors).

To establish service connection for the cause of the veteran's 
death, evidence must be presented which in some fashion links the 
fatal disease to a period of active service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show 
that a service-connected disability was either the principal 
cause or a contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it must 
contribute substantially or materially; it is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312; see also Gabrielson, 7 Vet. App. 36, 39 
(1994).




The Veteran's death certificate indicates that he died in 
September 2007.  According to the death certificate, the 
immediate cause of death was listed as congestive heart failure, 
which was due to or as a consequence of coronary artery disease.  
In addition, other significant conditions which contributed to 
death but not resulting in the underlying cause were listed as 
renal failure, peripheral vascular disease, and history of colon 
cancer metastasized to the lung with pneumonectomy.  

The Veteran served on active duty from January 1948 to October 
1969.  At the time of the Veteran's death, service connection was 
in effect for ankylosing spondylitis of the S1 joints, bilateral, 
rated as 40 percent disabling, and for the residuals of post-
operative pilonidal cyst, rated as noncompensable.  The combined 
disability rating was 40 percent.  

In the instant case, there is a preponderance of evidence against 
the appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  There is no medical evidence 
of record showing that any of the Veteran's service-connected 
disabilities was either a principal or contributory cause of 
death.  In addition, there is no medical evidence of record 
showing that the Veteran's fatal congestive heart failure and 
coronary artery disease were related to his period of active 
service.  In this regard, the Board observes that in a December 
2002 rating action, the RO specifically denied the Veteran's 
claim of entitlement to service connection for a cardiovascular 
condition.  Moreover, there is no medical evidence of record 
showing a link between the Veteran's renal failure, peripheral 
vascular disease, and/or colon cancer metastasized to the lung 
with pneumonectomy (significant conditions which contributed to 
death but not resulting in the underlying cause) to his period of 
active service.      

The Veteran's service treatment records are negative for any 
complaints or findings of a heart disorder, to include congestive 
heart failure and coronary artery disease.  The records are also 
negative for any renal failure, peripheral vascular disease, and 
colon cancer metastasized to the lung with pneumonectomy.  The 
records reflect that in October 1969, the Veteran underwent a 
separation examination.  At that time, the Veteran's heart was 
clinically evaluated as "normal."  In addition, a chest x-ray 
was reported to be negative.

In July 1970, the Veteran underwent a VA examination.  At that 
time, the Veteran's cardiovascular system was reported to show no 
significant abnormalities.  

In the Veteran's certificate of death, it was noted that the 
approximate interval between the onset of the Veteran's 
congestive heart failure and death was five years.  It was also 
reported that the approximate interval between the onset of the 
Veteran's coronary artery disease and death was 10 years.  Thus, 
given that the Veteran died in September 2007, the earliest 
evidence of the Veteran's fatal heart problems was in 
approximately 1997, over 28 years after his separation from the 
military.  In addition, the first evidence of record of any renal 
failure, peripheral vascular disease, and/or colon cancer is in 
1996, over 27 years after the Veteran's discharge.  With respect 
to negative evidence, the Court has held that the fact that there 
was no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be a factor for 
consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), [it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints].  
Thus, the lack of evidence for heart problems until over 28 years 
after the Veteran's service weighs against a finding that the 
congestive heart failure and coronary artery disease, which 
caused the Veteran's death, are related to military service.  Id.  
In addition, the lack of evidence of any renal failure, 
peripheral vascular disease, and/or colon cancer until over 27 
years after the Veteran's service also weighs against a finding 
that the aforementioned contributing conditions of the Veteran's 
death are related to military service.  Id.     

The only evidence of record supporting the appellant's claim is 
her own lay opinion.  In this regard, the appellant has stated 
that it is not her contention that the Veteran's fatal congestive 
heart failure and coronary artery disease were related to his 
period of active service.  Rather, the appellant maintains that 
the Veteran was service-connected for an "ano fistula" and that 
such disability was related to his colon cancer, which was listed 
as a significant condition contributing to death on the Veteran's 
death certificate.  In this regard, the Board observes that while 
the Veteran was service-connected for the residuals of a post-
operative pilonidal cyst, rated as noncompensable, he was not, 
however, service-connected for an "ano fistula."  In addition, 
the Board notes that there is no medical evidence of record which 
links the Veteran's death or his colon cancer to his service-
connected residuals of a post-operative pilonidal cyst.  Thus, to 
the extent that it is the Veteran's contention that the Veteran's 
service-connected residuals of a post-operative pilonidal cyst 
was related to the Veteran's colon cancer, which in turn 
contributed to his death, the Board observes that the appellant 
has not been shown to possess the training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, and her opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Accordingly, in light of the above, the Board finds that there is 
a preponderance of evidence against the appellant's claim for 
service connection for the cause of the Veteran's death.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.   






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


